DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tool must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: In para. [0009] at line 3, the recitation --each other on-- should be inserted between the terms “spaced apart from” and “a plate-shaped substrate.” Examiner believes there was translation error since the electrodes are located on the plate-shaped substrate and spaced apart from each other rather than spaced apart from the substrate as shown in Figs. 2 and 5 and described in paras. [0027] and [0028].   
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 contains a translation error at lines 3-4. The recitation --each other on-- should be inserted between the terms “spaced apart from” and “a plate-shaped substrate.” Examiner believes there was translation issue since the electrodes are located on the plate-shaped substrate and spaced apart from each other rather than spaced apart from the substrate as shown in Figs. 2 and 5 and described in paras. [0027] and [0028].     
In Claim 1, at line 14, “includes” should be --include-- for proper grammar. 
In Claim 1, at line 14, “is arranged” should be --are arranged-- for proper grammar. 
In Claim 1, at line 17, “to be in communication with the electrode portion” should be --and configured to be in communication with the electrode portion-- for proper grammar. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the electrode" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 3, depends previously recites a plurality of electrodes. 
Regarding claim 6, the limitation “wherein the electrode portion is provided by a square substrate and two electrodes are disposed along each side of the substrate” renders the claim unclear and indefinite. Claim 1, from which claim 6 depends, previously recites the electrode portion comprises a plurality of electrodes and a plate-shaped substrate. It is unclear as to whether the recitations of claim 6 are further 
 Claim 6 recites the limitation "the substrate" in line 3. Claim 6 recites “a square substrate” and Claim 1, from which claim 6 depends, recites a plate-shaped substrate. It is unclear as to which substrate is being referred back to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over C Loncaric et al. (Sensors and Actuators B, 161, 2012, pp. 908-913), and further in view of Lee et al. (US 2014/0334979).

Regarding claim 1, Loncaric teaches an electrode device for analyzing a biomaterial (a portable, USB-based electrochemical biosensor prototype for point-of-care testing (POCT), abstract, p. 909, right column, 2.2 Electrode fabrication, p. 210, 2.4 Test Platform Design, Fig. 3), the electrode device comprising: 
an electrode portion having a plurality of electrodes (working electrode sets, p. 909, right column, 2.2 Electrode fabrication, Fig. 3(a)) arranged spaced apart from a plate-shaped substrate (on a standard glass slide, p. 909, right column, 2.2 Electrode fabrication, Fig. 3(a); for purposes of examination, examiner interprets this limitation to require wherein a plurality of electrodes are spaced apart from each other on a plate-shaped substrate, see Claim Objections supra) and a biomaterial input portion formed on the substrate to be electrically connected to at least one of the plurality of electrodes (portion of glass slide exposed to pipette access holes, Figs. 3(b),(c)); 
a housing having an electrode accommodation portion having one side open and accommodating the electrode portion (bottom PMMA plate holding glass slide with WE sets, Fig. 3(c)); 
a printed circuit board fixed to the housing (top PMMA plate fixed to bottom PMMA plate, Fig. 3(c)); 
connection pillars having one end portion fixed to the printed circuit board and the other end portion formed to be in pressure contact with the electrode portion (pogo pins, Fig. 3(c)), wherein the connection pillars includes an electrically conductive material and is arranged to correspond to the plurality of electrodes (gold finished spring loaded pins that pass though the top plate establish electrical contact to the working electrodes, p. 910, right column, first paragraph); and 
an input hole penetrating through an upper surface and a lower surface of the printed circuit board to be in communication with the electrode portion (Fig. 3(c), Each test chamber is accessed by a pipette through the access holes in the top plate, p. 910, right column, first paragraph).
Locarnic a connector portion electrically and detachably coupled to an analysis apparatus (alligator clips are used to make the connections to the electrochemical cell to potentiostat, p. 910, left column, second paragraph; pins pass through the top plate (PCB) to establish electrical contact to the working electrodes, p. 910, right column, first paragraph). However, Locarnic fails to teach a connector portion formed on one end portion of the printed circuit board and wherein the connection pillars are electrically connected to the connector portion.
Lee teaches a biosensor and measuring device (abstract, Fig. 3) wherein a connector portion formed on one end portion of a printed circuit board and wherein connectors are electrically connected to the connector portion which couple the biosensor to the measuring device (reaction signal to the measuring device 20 through signal transferring parts 17 which are electrically connected thereto, the signal transferring parts 17 are formed at the opposite surface to the operation electrode 19 and the reference electrode 14, the signal transferring parts 17 are electrically connected with the operation electrode 19 and the reference electrode 14 through a via hole, para. [0034]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention modify the electrical connections of Locarnic to include a connector portion formed on one end portion of a printed circuit board and wherein connectors are electrically connected to the connector portion as taught by Lee because it was known at the effective filing date that such a connection portion can also be used to make a connection to an analysis device and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).

	


Regarding claim 2, Loncaric teaches wherein the plurality of electrodes are arranged spaced apart from each other (Fig. 3(a)), and the biomaterial input portion is formed at a center of the substrate (portion of glass slide exposed to pipette access holes shown in center in Fig. 3(b), (c)), and the connection pillars are arranged to (pogo pins shown aligning with WE pads, Fig. 3).	
Loncaric teaches wherein the electrodes and connection pillars are arranged in a array but fails to teach wherein the plurality of electrode and the connection pillars are circularly arranged. Generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the arrangement of the electrodes and connection pillars to be circularly arranged since it would have been a matter of choice to have circular arrangement with a reasonable expectation of success of aligning the pins with the electrodes. 

Regarding claim 3, Loncaric teaches wherein each of the connection pillars comprises a portion fixed to the printed circuit board (portion of pogo pin in top pmma plate, Fig. 3(c)); and each of the connection pillars comprises a moving portion slidably coupled to the fixed portion and elastically pressed from the fixed portion toward the electrode (pogo pins, Gold-finished spring loaded pins that pass through the top plate establish electrical contact to the working electrodes. Fig. 3(c)).

Regarding claim 4, Examiner interprets the space between the slide and bottom PMMA plate delineated by tab shaped corners shown in Fig. 3 of Loncaric to meet the limitation “further comprising a tool insertion portion formed adjacent to the electrode accommodation portion.” 


Regarding claim 5, the limitation “wherein the connector portion is compatible with an SD card slot” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Loncaric is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. The device taught by Modified Loncaric is card shaped and therefore is deemed to be compatible with a card slot. 

Regarding claim 6, Loncaric teaches wherein the electrode portion is provided by a substrate and two electrodes are disposed along each side of the substrate (Fig. 3 showing two electrodes along each side of the substrate).
Loncaric teaches wherein the substrate is rectangular (Fig. 3) and therefore fails to teach a square substrate. Generally, differences in shape will not support the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shah (US 20180277970) discloses a connection between the electronics package and the neural interface is made by way of a set of compressible contacts (e.g., springs) that physical contact a set of corresponding exposed bond pads.
Mohseni et al. (US 20150346131) discloses a sensing apparatus that can be constructed as laminated device that includes three layers, namely a connector layer, a channel layer and a fluidic layer. 
Barker (US 20080241933) discloses a SAW device that incorporates electrical connections to interface with the SAW PCB and at least one saw device with a gold layer coated with a target specific agent. The saw device is located within a recess of a frame layer adhered by adhesive layer to the microfluidic layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1699